216 Md. 635 (1958)
139 A.2d 726
STROSNIDER
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 76, September Term, 1957.]
Court of Appeals of Maryland.
Decided March 25, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HAMMOND, J., delivered the opinion of the Court.
This is an application for leave to appeal under Code, 1957, Art. 42, Sec. 6, from an order of Judge Manley of the Supreme Bench of Baltimore, remanding the applicant to the custody of the Warden of the Maryland State Penitentiary. On May 5, 1956, applicant, who was represented by counsel, was convicted of first-degree murder, and twelve days thereafter was denied a new trial by the Supreme Bench of Baltimore and sentenced to life imprisonment. On August 15, 1957, he requested the issuance of the writ of habeas corpus, which request was granted. At the hearing, he alleged that upon his conviction, he informed his then attorney that he wished to appeal, and his attorney informed him that it would take two thousand dollars to finance the appeal; that he did not have two thousand dollars; and that for this reason he did not note an appeal within the statutory period of time allowed. He relies on Griffin v. Illinois, 351 U.S. 12, in contending that he should either be released from confinement or the State should permit him a belated appeal.
Applicant does not allege that he attempted to employ another *637 attorney to take an appeal or to appeal in proper person, nor does he claim that the State in some way prevented a timely appeal, as in Beard v. Warden, 211 Md. 658. Admittedly, he did nothing to effect an appeal or to attempt to do so. He has not shown facts or circumstances which give him the right to seek a belated appeal. Smith v. Warden 214 Md. 666, 668; Cooper v. Warden, 214 Md. 629, 632-633.
Application denied, with costs.